DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed May 18, 2022 has been entered. Claims 1-3 have been amended. Claims 4-12 are new. The independent claims are claims 1, 4, 5. Claims 1-12 are pending. 
The applicant’s Remarks, filed May 18, 2022, has been fully considered. The applicant argues on page 8 that the objections made under the heading “Specification” in the last Detailed Action, which was the Non-Final Rejection dated February 25, 2020, should be withdrawn based on the title and specification amendment. The title and specification have been fixed and the examiner withdraws the objections. 
The applicant further argues in the Remarks on page 8 that the amendments to the claims should result in the withdrawal of the 35 U.S.C. § 112(b) rejection made in the last Detailed Action. The examiner agrees and withdraws the rejection. 
The applicant further argues in the Remarks on pages 8-9 under the heading “V. Rejection under 35 U.S.C. § 102,” that Li et al. (US2018/0374359 A1) does not explicitly teach a “delay” as defined in claim 1. The applicant argues that “To the extent that Figure 5 incidentally shows a delay, which Applicant does not concede, none of the cited portions of Li identify the alleged ‘delay’ or explain that the alleged ‘delay’ is ‘evaluat[ed]…between a start of the driving maneuver and the first prediction of the driving maneuver,’ or even that the alleged ‘delay’ is evaluated at all.” The examiner finds this argument persuasive. The examiner believes that Li does not explicitly teach that a delay between an predicted lane change and an actual lane change is defined and purposely identified in Li. 
Since the examiner believes that Li does not entirely teach what the examiner views the applicants are seeking a patent on, the examiner will here present an overview of his view of the Li reference as it relates to the present application. This may be helpful because, while the examiner withdraws the use of Li as related to the specific claims, Li could be used in the future depending on if any future amendments require it. Therefore, in the interest of compact prosecution, the examiner will explain how Li might and might not relate to the present application. 
The present application, in the examiner’s view, teaches one or more driving maneuver prediction methods. These prediction methods are algorithms that seek to predict a driving maneuver of a target vehicle (see paragraph 0067). The driving maneuver prediction methods are evaluated by comparing their predictions with an actual lane change trajectory. The comparison can occur in up to four categories. The four categories are called “elements” in the original set of claims, which were the claims filed November 18, 2020. At least paragraph 0065 of the present disclosure also teaches that a comfort metric can also be determined based on just “one” of these four elements. The four elements are also called “event-wise metrics” in paragraph 0120 and “comfort related metrics” in paragraph 0125. These elements are
a delay between a start of the driving maneuver and a first prediction of the driving maneuver 
an overlap between the driving maneuver and the prediction of the driving maneuver, 
a number of discontinuous predictions of the driving maneuver, and 
a missed prediction of the driving maneuver (for the meaning of all these see claim 1 of the claims filed November 11, 2020).  
The evaluation of the driving maneuver prediction methods is accomplished by comparing a predicted driving maneuver with an actual (or “groundtruth”) driving maneuver. The comparison in performed using the four separate elements. For example, one of the elements or event-wise metrics is “delay between a start of the driving maneuver and a first prediction of the driving maneuver”. This delay is quantified as a number. The disclosure states that the delay is related to comfort. The idea is that if there is a delay between when a driving maneuver prediction method predicts a target vehicle will initiate a lane change and what the target vehicle actually does, then there will be less time for the host vehicle to brake, which will make the host vehicle’s driving “more jumpy”. The host vehicle’s occupant may therefore be less comfortable. Ideally, there would only be a single acceleration or deceleration by the host vehicle to accommodate a target vehicle’s lane change, for example. 
The implication is that when the lane change prediction of the target vehicle is done correctly, that will be the case. But if the algorithm produces poor predictions, as rated by these four elements, then the comfort of the host vehicle occupant will be poor as well. The disclosure never ties the exact amount of a delay to an exact amount of braking, for instance, but simply scores a delay and states that that this related to comfort. So paragraph 0090 states that the “comfort metric…may indirectly reflect driver’s comfort”.
In some embodiments, the driving maneuver prediction methods may not only be evaluated in terms of the element of “delay” but also in the other three elements. See also Fig. 3h and paragraph 0125 for rating “prediction 378” in comparison to an actual driving maneuver 372 in all four elements. Even when some of the “comfort related metrics” are rated “0” that is still a rating. For example, there were 0 misses in the prediction 378, however the prediction only had an overlap of 20%. 
In at least some embodiments, the four elements together reflect an overall “comfort metric”. This overall comfort metric can be used to evaluate the driving maneuver prediction methods. As taught in the middle of paragraph 0067 this “vehicle comfort metric may be used to evaluate one or more driving maneuver prediction methods”. 
With all that in mind, how well does Li teach the present application? Li teaches in Fig. 5 that a predicted trajectory can be compared to an actual trajectory. According to paragraph 0055, solid line 502 is the predicted trajectory, and dashed line 501 is the actual trajectory. See paragraph 0063 for the teaching that each point along the predicted trajectory can be compared with the actual trajectory and an individual similarity score can be determined for each point. Then, all the scores can be averaged to determine a “final similarity score” or a “final evaluation score”. Note that in Fig. 5 of Li, it is clear that the predicted trajectory 502 predicts the target vehicle will begin changing lanes at point 2 and be near the centerline of the road by point 3. However, the actual trajectory 501 of the target vehicle shows that the vehicle did not start the lane change as early as predicted. In other words there was a delay. As taught in paragraph 0063 the actual trajectory “deviates” from the predicted trajectory, even if the prediction was “close to the actual trajectory” including where the vehicle would actually be “in the near future”. See also paragraph 0003 for the predicted  trajectories representing “spatial-temporal positions that an object will be at in the near future”. See paragraph 0057 for trajectories having a “starting point…and an arrival time…corresponding to a trajectory point.”
The present applicant teaches determining a “delay,” and a delay must be a spatial difference in points at the same time. Similarly, Li teaches in paragraph 0003 the predicted trajectories representing “spatial-temporal positions that an object will be at in the near future”. See paragraph 0057 for trajectories having a “starting point…and an arrival time…corresponding to a trajectory point.” A comparison in time and space is carried out, then a score is generated for each of these, as taught in 0063. 
Li does not teach evaluating only a delay while ignoring other elements of the comparison, as the present application does in some embodiments. Li does not teach individually scoring just the delay while excluding or ignoring all other differences between the predicted and actual trajectories. 
Neither does Li teach individually and separately evaluating just an overlap, discontinuity, and missed prediction while excluding or ignoring all other differences between the predicted and actual trajectories. The present application does teach this. It teaches evaluating the comparisons in four separate elements that require, at least to some degree, ignoring other elements of comparison, and then using the four elements to evaluate the prediction algorithms. 
Even if Li teaches in paragraph 0063 that each point is evaluated and scored, and even if the score of one of those points of comparison happened to be what was, in essence, a delay score as defined in the present application, Li does not additionally teach scoring discontinuities and missed predictions as separate and definable metrics of comparison. 
Therefore, while Li teaches individual points are compared and scored and then those scores are averaged to determine a “final similarity score” or a “final evaluation score,” Li does not teach further that a comparison can be done in four specific definable metrics that each examine just one trait of a comparison and excludes or ignores all other traits. 
We also do not find in Li a teaching in which the initiation of a lane change is predicted, and an actual initiation of a lane change is identified, and the two are compared and the comparison is given a score (in the present application is the score is one of the four elements and is called delay). 
In Fig. 5 of Li there is an example of a predicted and an actual trajectory. If the trajectories were identical except for a delay in the initiation of the lane change, than the score of Li would be a score of a delay. Yet it seems exceedingly unlikely that two trajectories would identically match in all but a delay. In fact, it seems nearly impossible. The fact that the actual and predicted trajectories do not match in all but delay is the very reason that the present application scores the comparison between actual and predicted trajectories along a single definable element while intentionally ignoring other mismatches in the trajectories. Li does not teach a method for evaluating one or more driving maneuver prediction methods by determining four vehicle comfort metrics for a prediction of a driving maneuver of a target vehicle, as taught in the present application paragraphs 0067 and 0120-0125, wherein the four elements focus only on a particular trait of the comparison to the exclusion of other traits, then apply four separate scores, then evaluate the one or more driving maneuver prediction methods based on these four scores, as taught in paragraph 0125. That is not in Li. Even if it is a further refinement of Li, patenting further refinements is what the Patent Office was designed to do. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/054,650, as amended on August 24, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described in the table below and their explanation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the present application, the claim limitation and its corresponding claim is as follows:
Claim 1 of Instant Application
Claim 16 of 17/054,650 
A method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the method comprising: 
obtaining information related to an extent of the driving maneuver of the target vehicle; 
obtaining information related to the prediction of the driving maneuver of the target vehicle; and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver, wherein 
the vehicle comfort metric is determined by evaluating a delay between a start of the driving maneuver and a first prediction of the driving maneuver.
A method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the method comprising: 
obtaining an extent of the driving maneuver of the target vehicle, wherein the extent corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or 
an end time of the driving maneuver of the target vehicle; 
obtaining the prediction of the driving maneuver of the target vehicle; and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the extent of the driving maneuver and the prediction of the driving maneuver, wherein 
the vehicle comfort metric is determined based on a delay between a start of the driving maneuver and a first prediction of the driving maneuver.


The differences between the two claims are that 17/054,650 defines what “an extent” corresponds to, though this is quite open-ended. The present application uses terms such as “is determined by” in the last bullet, while 17/054,650 uses terms such as “is determined based on” but the meaning is the same. Therefore, 17/054,650 anticipated this claim limitation of claim 1 of the instant application.

Regarding claim 4 of the present application, the claim limitation and its corresponding claim is as follows:
Claim 4 of Instant Application
Claim 17 of 17/054,650 
A method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the method comprising: 
obtaining information related to an extent of the driving maneuver of the target vehicle; 
obtaining information related to the prediction of the driving maneuver of the target vehicle; and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver, wherein
the vehicle comfort metric is determined by evaluating a number of discontinuous predictions of the driving maneuver.  
A computer product comprising a non-transitory computer readable medium having stored thereon a program that, when executed on a computer, a processor, or a programmable hardware component, carries out the acts of: Page 6 of 13Serial No. 17/054,650 Attorney Docket No. 080437.PD910US 
obtaining an extent of a  driving maneuver of a target vehicle, wherein the extent corresponds to one or more of: a duration of the driving maneuver of the target vehicle, a start time of the driving maneuver of the target vehicle, or an end time of the driving maneuver of the target vehicle; 
obtaining a prediction of the driving maneuver of the target vehicle; and 
determining a vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the extent of the driving maneuver and the prediction of the driving maneuver, wherein 
the vehicle comfort metric is determined based on, a number of discontinuous predictions of the driving maneuver.


The differences between the two claims are that 17/054,650 claims “acts” while the present application claims steps in a method. The present application uses the term “is determined by” in the last bullet, while 17/054,650 uses the term “is determined based on”. Yet the meaning is the same. Therefore, 17/054,650 anticipated this claim limitation of claim 4 of the instant application.

Regarding claim 5 of the present application, the claim limitation and its corresponding claim is as follows:
Claim 5 of Instant Application
Claim 18 of 17/054,650 
A method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the method comprising: 
obtaining information related to an extent of the driving maneuver of the target vehicle; Page 5 of 9Application No. 16/951,195 Attorney Docket No. 080437.PD910C1 
obtaining information related to the prediction of the driving maneuver of the target vehicle; and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver, wherein 
the vehicle comfort metric is determined by evaluating a missed prediction of the driving maneuver.  

An apparatus for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the apparatus comprising: at least one interface configured to:  
obtain  an extent of the driving maneuver of the target vehicle, wherein the extent corresponds to one or more of: 
a duration of the driving maneuver of the target vehicle, 
a start time of the driving maneuver of the target vehicle, or Page 7 of 13Serial No. 17/054,650 Attorney Docket No. 080437.PD910US 
an end time of the driving maneuver of the target vehicle; and
obtain the a prediction of the driving maneuver of the target vehicle; and 
a computation module configured to: determine the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the extent of the driving maneuver and the prediction of the driving maneuver, 
wherein the vehicle comfort metric is determined based on a missed prediction of the driving maneuver.


The differences between the two claims are that 17/054,650 claims an apparatus while the present application claims steps in a method. The present application uses the term “is determined by” in the last bullet, while 17/054,650 uses the term “is determined based on”. Yet the meaning is the same. Therefore, 17/054,650 anticipated this claim limitation of claim 5 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is broader than the claim it depends on, which is claim 1. Claim 1 ends by teaching that:
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver, wherein 
the vehicle comfort metric is determined by evaluating a delay between a start of the driving maneuver and a first prediction of the driving maneuver
This can broadly and reasonably be interpreted to mean that the vehicle comfort metric is only determined by evaluating the delay. Nothing else is mentioned and no language in the claim suggests that the method evaluates at least a delay, implying more elements could be evaluated. Yet claim 10, which depends on claim 1 teaches that the vehicle comfort metric is:
determined by additionally evaluating 
an overlap between the driving maneuver and 
the prediction of the driving maneuver.  
This “additionally” makes claim 10 broader than claim 1. But dependent claims cannot be broader than their independent claims. 
Claim 1 generally follows paragraph 0065. Where paragraph 0065 teaches that the comfort metric is determined based on “one or more elements” such as a delay, the applicant has decided to in claim 1 to just claim “one” of those elements. Both the actual and computer-generated lane changes are known in their entire trajectories, and claim 1 claims they are only being compared using one specific defined element, which is delay. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites:
The computer product of claim 2, wherein the program is further configured to carry out 
evaluating an overlap between the driving maneuver and the prediction of the driving maneuver.  

Claim 12 recites.
The apparatus of claim 3, wherein the computation module is further configured to: evaluate 
an overlap between the driving maneuver and the prediction of the driving maneuver.

Claims 11 and 12 are rejected for because they do not particularly point out and distinctly claim the invention. Claim 1, which claims 10 and 11 are ultimately dependent on, claims a vehicle comfort metric that “is determined by…a delay”. Claim 1 does not teach that the comfort metric is determined by “at least” a delay or “one or more elements,” etc. Yet in claims 11 and 12 “Evaluating an overlap” is to determine another metric. But is this other metric a metric based on both a delay and an overlap? It is not particularly pointed out one way or the other.  
The examiner believes, based on at least paragraphs 0065 and 0067 of the present application, that there is grounds for claiming that a single comfort metric can be determined by evaluating more than one “element” and that those elements can include a delay and an overlap. But if the applicant wants to claim that it might be best for the applicant to return to the language of claim 1 of the original set of claims and remove the language of “one or more” and instead claim to exact number of specific elements that are used to form the comfort metric. It might even be possible for the applicant to claim that the single comfort metric can be determined by any single element, such as delay or overlap by themselves, and that the single comfort metric can also be determined by a combination of elements, such as delay and overlap together. It just has to be particularly pointed out in the claim or claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvucci et al. (Salvucci et al, “Lane-Change Detection Using a Computational Driver Model,” Human Factors. 2007;49(3): 532-542), hereinafter Salvucci.

Regarding claim 1, Salvucci discloses:
A method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle (in the present application, a vehicle comfort metric can be thought of as a score related to how well a prediction matched an actual driving maneuver. The phrase “a vehicle comfort metric for a prediction of a driving maneuver” can broadly and reasonably be interpreted to mean: a rating of a prediction algorithm that tries to predict if a target vehicle will change lanes. With that in mind, see Salvucci, the Abstract. Salvucci created a "computational model" and "compares the model's simulated behavior with a driver's actual observed behavior". “The system [i.e. computational model] detects 61%” of lane changes.” That percentage is a score.), the method comprising: 
obtaining information related to an extent of the driving maneuver of the target vehicle (see the Abstract for an “instrumented vehicle”. See Figure 3 for the data from that vehicle); 
obtaining information related to the prediction of the driving maneuver of the target vehicle (see the Abstract. See also Figure 3.); and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver, wherein 
the vehicle comfort metric is determined by evaluating a delay between a start of the driving maneuver and a first prediction of the driving maneuver (in the present application, this claim closely follows at least paragraph 0065, which states that “the comfort metric is determined based on one or more elements of the group of delay…” This particular claim is claiming that the comfort metric is determined based on just “one” element, namely, delay. The entire actual trajectory and the entire computer-predicted trajectory are known. The two trajectories are compared. The disclosure teaches that the comparison, as seen at least in Figs. 3b and 3h and paragraph 0121, can be done along a particular definable metric. The delay metric is a score or rating of how well the predicted trajectory compared to the actual trajectory in a single definable category called delay. An interpretation of this claim, such as that the last solid bullet teaches a more open-ended comfort metric determination method while the last hollow bullet teaches an additional specific method, lacks written description. “The vehicle comfort metric is determined by” a specific element or definable attribute of the comparison, which is called “delay”. The rating or score of that single definable element defines the metric and is the metric. With all that in mind, see Salvucci, the Abstract. See also page 539, right column for an “87% accuracy within 0.3s of maneuver onset.” The comparison is between a model and an actual observed lane change. See also page 538 for a 56% prediction accuracy of the computation model compared to the actual vehicle data “for the first data points”. See also page 538 for “Figure 2” showing “the proportion of lane changes detected over time from the start of the maneuver…at the very start of a lane change (time = 0), the system already detects…37% [of lane changes[ in the vehicle data”. In other words, Salvucci rates, or creates a metric, based on how well the computer model matches the actual trajectory “from the start” and “within” a measured time between the actual start of the lane change and the predicted start.)




Regarding claim 2, Salvucci discloses:
A computer product comprising a non-transitory computer readable medium having stored thereon program that, when executed on a computer, a processor, or a programmable hardware component, carries out the method of claim 1 (see the Abstract for a “computational model” and “a driver’s actual observed behavior”. A computer with all its parts are clearly involved in trajectory generation, as well as in data capture and analysis.).

Regarding claim 3, Salvucci discloses:
An apparatus for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the apparatus comprising: at least one interface for 
obtaining information related to an extent of the driving maneuver of the target vehicle and for 
obtaining information related to the  prediction of the driving maneuver of the target vehicle; and 
a computation module configured to perform the method of claim 1 (in the present application, see paragraph 0051 for the “interface” 12 providing information to the host vehicle. With that in mind, for all the above bullets, see Salvucci page 532 for the paper being meant “to help drivers do what they intend to do more safely and effectively”. See the same page for the technology discussed in Salvucci being designed for “intelligent machine systems” which “need some way of inferring driver intent [of a target vehicle] to provide safe assistance in both mundane and critical driving situations.”).  
Regarding claim 5, Salvucci discloses:
A method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle (in the present application, a vehicle comfort metric can be thought of as a score related to how well a prediction matched an actual driving maneuver. The phrase “a vehicle comfort metric for a prediction of a driving maneuver” can broadly and reasonably be interpreted to mean: a rating of a prediction algorithm that tries to predict if a target vehicle will change lanes. With that in mind, see Salvucci, the Abstract. Salvucci created a "computational model" and "compares the model's simulated behavior with a driver's actual observed behavior". “The system [i.e. computational model] detects 61%” of lane changes.” That percentage is a score.), the method comprising: 
obtaining information related to an extent of the driving maneuver of the target vehicle (see the Abstract for an “instrumented vehicle”. See Figure 3 for the data from that vehicle); Page 5 of 9Application No. 16/951,195 Attorney Docket No. 080437.PD910C1 
obtaining information related to the prediction of the driving maneuver of the target vehicle (see the Abstract. See also Figure 3.); and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver, wherein 
the vehicle comfort metric is determined by evaluating a missed prediction of the driving maneuver (in the present application, this claim closely follows at least paragraph 0065, which states that “the comfort metric is determined based on one or more elements of the group of delay…” This particular claim is claiming that the comfort metric is determined based on just “one” element, namely, a missed prediction. The entire actual trajectory and the entire computer-predicted trajectory are known. The two trajectories are compared. The disclosure teaches that the comparison can be done along a particular definable metric. The missed prediction metric is a score or rating of whether the prediction missed an actual lane change. An interpretation of this claim, such as that the last solid bullet teaches a more open-ended comfort metric determination method while the last hollow bullet teaches an additional specific method, lacks written description. “The vehicle comfort metric is determined by” a specific element or definable attribute of the comparison, which is “missed prediction”. The rating or score of that single definable element defines the metric and is the metric. With all that in mind, see Salvucci, Fig. 2 and page 538 for a “4% false alarm rate”, for example.).  

Regarding claim 7, Salvucci discloses:
An apparatus for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the apparatus comprising: at least one interface for 
obtaining information related to an extent of the driving maneuver of the target vehicle and for 
obtaining information related to the prediction of the driving maneuver of the target vehicle; and 
a computation module configured to perform the method of claim 4 (please see the rejection of claim 3 which is substantially similar).

Regarding claim 9, Salvucci discloses:
An apparatus for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the apparatus comprising: at least one interface for 
obtaining information related to an extent of the driving maneuver of the target vehicle and for 
obtaining information related to the prediction of the driving maneuver of the target vehicle; and 
a computation module configured to perform the method of claim 5 (please see the rejection of claim 3 which is substantially similar).  

Allowable Subject Matter
Claims 4, 6, and 8 are potentially allowable if the applicant resolves the non-art rejection, such as by filing a terminal disclaimer. If the applicant does that and cancels the other claims in the application, the examiner will strongly consider an allowance under an AFCP 2.0 application.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, alone or in combination, does not teach all the limitations of claim 4. Claim 4 recites:
A method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the method comprising: 
obtaining information related to an extent of the driving maneuver of the target vehicle; 
obtaining information related to the prediction of the driving maneuver of the target vehicle; and 
determining the vehicle comfort metric for the prediction of the driving maneuver based on a comparison of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver, wherein
the vehicle comfort metric is determined by evaluating a number of discontinuous predictions of the driving maneuver.  

What “discontinuous predictions” are is not exceptionally well defined in the specification of the present application but a written description rejection will not be written for this because paragraph 0071 states that evaluating a number of discontinuous predictions of the driving maneuver is “based on how many predictions are made within the extent of the driving maneuver that lead to gaps between the individual predictions.” This is seen in Fig. 3h. Paragraph 0123 seems to indicate that missed predictions can be relate to frequency. Paragraph 0125 says that the Fig. 3h shows a “frequency=2”. That is because there are two lane changes predicted, 374 and 376 during one ground truth event 372. See also Fig. 2b. Therefore there is sufficient written description. 
In a broad reasonable interpretation “discontinuous predictions” mean two predicted lane changes separated in time. So claim 4 teaches evaluating how many discontinuous predictions a prediction algorithm makes and then making “a comparison” between those discontinuous prediction and an actual driving maneuver. This comparison is a rating, or metric, of the prediction algorithm. The idea of the present application, in one reasonable interpretation, is that during the time a vehicle actually changes lanes, the prediction algorithm predicts that the vehicle is changing lanes but then predicts that the vehicle is changing lanes again, apparently to yet another lane. 
The prior art of record does not teach or suggest evaluating a prediction algorithm based on discontinuous predictions. One close prior art is Salvucci. Salvucci teaches identifying false positives in Figure 1. But there is only 1 false positive for Salvucci. The system never apparently predicts a lane change, then predicts a second one. 
Another close prior art is Schmudderich (US2013/0054106 A1). Overall, Schmudderich teaches making a comparison between a physical observation and a context-based observation. Physical prediction is actually observing the beginning of a lane change in progress, such as a shift within a lane, as referred to in Fig. 1 and paragraph 0018. Paragraph 0107 further teaches that “physical prediction compares measured points with trajectories in situation models.” The idea is that if a vehicle is seen by a camera as appearing to begin a lane change, the physical prediction can extrapolate that beginning of a lane change with lane changes found in a library of “situation models”. What is seen on a camera can be matched to the beginnings of trajectories recorded in a library. Then the prediction based on a physical observation can be compared to a prediction based on a vehicle context, a context-based prediction, which is a prediction based on a target vehicle’s traffic surroundings, lane lines, etc. Thus in Schmudderich, two predictions are compared. In the present application a real-time observed trajectory is compared to prediction. Therefore, except for the very beginning of lane changes Schmudderich is somewhat different than the present application, which teaches comparing a full actual lane change with prediction data. Furthermore, while paragraph 0127 of Schmudderich appears to teach missed predictions, Schmudderich does not appear to teach multiple predictions within the space of one actual lane change. 
Another close prior art is Li et al (US2018/0374359 A1). While Li compares an actual trajectory to a predicted one, nothing in Li suggests that the predicted one ever has multiple discontinuous lane-change predictions, or that this feature of the prediction would be used to judge the prediction algorithm. 
Another close prior art is Schlecthtriemen et al., “A lane change detection approach using feature ranking with maximized predictive power,” Intelligent Vehicles Symposium 4, June 2014. This is cited in paragraph 0092 of the published version of the present application. The paper teaches, especially in Table 1, various elements for evaluating a vehicle lane change. Yet these do not include at least a delay in the prediction of the start of a lane change compared to the actual start. Nor does it teach discontinuous predictions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665